Case 18-71733-wlh       Doc 40    Filed 08/31/20 Entered 08/31/20 19:03:01            Desc Main
                                  Document      Page 1 of 7



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION
IN RE:                                  )      CHAPTER 13
                                        )
EARL PURNELL,                           )      CASE NO. 18-71733-WLH
                                        )
         Debtor.                        )

           NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
                DEADLINE FOR FILING WRITTEN OBJECTIONS,
          AND HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

               TO: Creditors and Other Parties in Interest:

        PLEASE TAKE NOTICE that Debtor(s) has/have filed a proposed modification to the
confirmed plan in this case, a copy of which modification you are receiving with this Notice or
have received by mail. Pursuant to Rule 3015(g) of the Federal Rules of Bankruptcy Procedure,
any creditor or other party in interest opposing this proposed Modification must file that
objection in writing with the Court before the following deadline.

        DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on which
this proposed Modification was filed. The proposed modification was filed on August 31, 2020.
If the twenty-fourth day after the filing falls on a week-end or holiday, the deadline is extended
to the next business day.

         PLACE OF FILING:            Clerk, United States Bankruptcy Court
                                     75 Ted Turner Drive, SW
                                     Atlanta, GA 30303

If you mail an objection to the Court for filing, you must mail it early enough so the Court will
receive it on or before the date stated above. You must also serve a copy on the undersigned at
the address stated below and on the Debtor at:

                                  The Semrad Law Firm, LLC
                                       Attn: John Burke
                                   235 Peachtree Street NE
                                           Suite 300
                                    Atlanta, Georgia 30303

                                          Earl Purnell
                                    5893 Rex Ridge Parkway
                                        Rex, GA 30273
Case 18-71733-wlh        Doc 40   Filed 08/31/20 Entered 08/31/20 19:03:01       Desc Main
                                  Document      Page 2 of 7



        PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification is
timely filed, the Court will hold a hearing on the modification on October 7, 2020 at 10:00
AM in Courtroom 1403, U.S. Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia. If
no objection is timely filed, the Court may approve the proposed modification without further
notice or hearing.


Dated: August 31, 2020                                     /s/
                                                  John Burke
                                                  GA Bar No. 966407
                                                  The Semrad Law Firm, LLC
                                                  235 Peachtree Street NE
                                                  Suite 300
                                                  Atlanta, Georgia 30303
                                                  (678) 668-7160
                                                  Attorney for the Debtor
Case 18-71733-wlh        Doc 40    Filed 08/31/20 Entered 08/31/20 19:03:01            Desc Main
                                   Document      Page 3 of 7



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                   )       CHAPTER 13
                                                         )
EARL PURNELL,                                            )        CASE NO. 18-71733-WLH
                                                         )
         Debtor.                                         )


                         POST-CONFIRMATION MODIFICATION
                        OF PLAN AND REQUEST FOR APPROVAL;
                   AND MOTION TO EXTEND THE LENGTH OF THE PLAN

         COMES NOW Earl Purnell                     , by and through undersigned counsel, and move
this Honorable Court for the entry of an order modifying the Chapter 13 Plan post-confirmation.
In support thereof, the Debtor states as follows:
                                                 1.
         Debtor filed a Voluntary Petition for Bankruptcy relief under Title 11, Chapter 13 of the
United States Code on December 29, 2018. The Chapter 13 Plan was confirmed on May 2, 2019.
                                                    2.

         Debtor requests that his Plan Payment for June 2020 be excused.

                                                    3.

         Due to Covid-19, Debtor is currently furloughed with by his employer, and is relying on
Unemployment Insurance Income.

                                                    4.
         Debtor hereby modifies Section 2.1, Section 3.1 and Section 3.2 of the Chapter 13 Plan in
Exhibit A.

                                                    5.
         Debtor requests that he be given extra time to complete the payments under his confirmed
Chapter 13 Plan.
Case 18-71733-wlh        Doc 40   Filed 08/31/20 Entered 08/31/20 19:03:01          Desc Main
                                  Document      Page 4 of 7



                                              7.

      Debtor is requesting that the length of his Plan be increased to up to 70 months under 11
U.S. Code       (d).
Wherefore, Debtor prays
      (a)                                  Plan payment for the months of June be excused;
      (b)        That Section 2.1, Section 3.1, and Section 3.2
                 modified;
      (c)        That the length of time for Debtor to complete the Plan be extended up to 70
                 months;
      (d)        For such other relief as the Court deem appropriate.




Dated: August 31, 2020                                    /s/
                                                   Earl Purnell

                                                          /s/
                                                   John Burke
                                                   GA Bar No. 966407
                                                   The Semrad Law Firm, LLC
                                                   235 Peachtree Street NE
                                                   Suite 300
                                                   Atlanta, Georgia 30303
                                                   (678) 668-7160
                                                   Attorney for the Debtor
Case 18-71733-wlh        Doc 40    Filed 08/31/20 Entered 08/31/20 19:03:01            Desc Main
                                   Document      Page 5 of 7



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                                )        CHAPTER 13
                                                      )
EARL PURNELL,                                         )           CASE NO. 18-71733-WLH
                                                      )
         Debtor.                                      )

                               CERTIFICATE OF SERVICE

        I hereby certify that I am more than 18 years of age and that I have this day served a copy
of the within Motion to Excuse, Post-Confirmation Modification of Plan and Request for
Approval, and Request to Extend the Length of the Plan upon the following by depositing a copy
of the same in U.S. Mail with sufficient postage affixed thereon to ensure delivery:

                                        Earl Purnell
                                  5893 Rex Ridge Parkway
                                      Rex, GA 30273

                           [See attached for additional parties served]

       I further certify that, by agreement of parties, Nancy J. Whaley, Standing Chapter 13
Trustee, was served via ECF.

Dated: August 31, 2020                                      /s/
                                                     John Burke
                                                     GA Bar No. 966407
                                                     The Semrad Law Firm, LLC
                                                     235 Peachtree Street NE
                                                     Suite 300
                                                     Atlanta, Georgia 30303
                                                     (678) 668-7160
                                                     Attorney for the Debtor
               Case 18-71733-wlh           Doc 40   Filed 08/31/20        Entered 08/31/20 19:03:01        Desc Main
Label Matrix for local noticing                Kirk Document
                                                    Patrick Bremer     Page 6 of 7           John Tryon Burke
113E-1                                         The Semrad Law Firm, LLC                      The Semrad Law Firm, LLC
Case 18-71733-wlh                              Suite 300                                     Suite 300
Northern District of Georgia                   235 Peachtree Street NE                       235 Peachtree Street NE
Atlanta                                        Atlanta, GA 30303-1404                        Atlanta, GA 30303-1404
Mon Aug 31 19:00:28 EDT 2020
CITIZENSONE                                    (p)CITIZENS BANK N A                          Department of Justice, Tax Division
480 JEFFERSON BLVD                             ATTN BANKRUPTCY TEAM                          75 Ted Turner Drive SW
WARWICK, RI 02886-1359                         ONE CITIZENS BANK WAY                         Civil Trial Section, Southern
                                               JCA115                                        Atlanta, GA 30303-3315
                                               JOHNSTON RI 02919-1922

Abbey Ulsh Dreher                              FIRST NATIONAL BANK OF OMAHA                  FNB OF OMAHA
Barrett Daffin Frappier Turner Engel LLP       BQ & ASSOCIATES, P.C., L.L.O.                 PO BOX 3412
Suite 100                                      14211 Arbor St, Ste 100                       OMAHA, NE 68103-0412
4004 Belt Line Road                            OMAHA, NE 68144-2312
Addison, TX 75001-4320

FREEDOM ROAD FINANCIAL                         FreedomRoad Financial c/o Wayfinder BK, LLC   (p)GEORGIA DEPARTMENT OF REVENUE
10509 PROFESSIONAL CIR S                       PO Box 64090                                  COMPLIANCE DIVISION
RENO, NV 89521-5864                            Tucson, AZ 85728-4090                         ARCS BANKRUPTCY
                                                                                             1800 CENTURY BLVD NE SUITE 9100
                                                                                             ATLANTA GA 30345-3202

Internal Revenue Service                       Internal Revenue Service - Atl                KAY JEWELERS
PO Box 7346                                    401 West Peachtree St NW Room 1665            1903 Southlake Mall
Philadelphia, PA 19101-7346                    ATTN: Ella Johnson, M/S 334-D                 Merrillville, IN 46410-6434
                                               Atlanta, GA 30308


MB FINANCIAL BANK                              MIDLAND FUNDING                               MIDLAND FUNDING LLC
6111 N RIVER RD                                PO Box 13105                                  PO BOX 2011
ROSEMONT, IL 60018-5111                        Roanoke, VA 24031-3105                        WARREN MI 48090-2011



NATIONAL AUTO FINANCE                          Office Of United States Trustee-ATL           Office of the Attorney General - Atlanta
Po Box 96038                                   75 Ted Turner Dr SW #362                      40 Capitol Sq Sw
Charlotte, NC 28296-0001                       Atlanta, GA 30303-3330                        Attn: Karrollanne K. Cayce
                                                                                             Atlanta, GA 30334-9057


PNCBANK                                        PRA Receivables Management, LLC               Earl Purnell
2730 LIBERTY AVE                               PO Box 41021                                  5893 Rex Ridge Parkway
PITTSBURGH, PA 15222-4747                      Norfolk, VA 23541-1021                        Rex, GA 30273-5229



SYNCB/BRANDSMART                               SYNCB/SPORT                                   Nichlas P. Spallas
PO BOX 965036                                  PO BOX 965036                                 Wayfinder BK, LLC
ORLANDO, FL 32896-5036                         Orlando, FL 32896-5036                        P.O. Box 64090
                                                                                             Tucson, AZ 85728-4090


Special Assistant U.S. Attorney                Synchrony Bank                                TRUPARTNERCU
401 W. Peachtree Street, NW, STOP 1000-D       c/o PRA Receivables Management, LLC           1717 WESTERN AVE
Atlanta, GA 30308                              PO Box 41021                                  CINCINNATI, OH 45214-2007
                                               Norfolk, VA 23541-1021
               Case 18-71733-wlh                Doc 40      Filed 08/31/20        Entered 08/31/20 19:03:01               Desc Main
The Promenade at Rex Ridge Homeowners Associ           US Attorney’s
                                                            Document Office-ATLPage 7 of 7                  United States Attorney
1465 Northside Drive NW                                75 Spring St SW # 1800                               Northern District of Georgia
Suite 128                                              Atlanta, GA 30303-3331                               75 Ted Turner Drive SW, Suite 600
Atlanta, GA 30318-4220                                                                                      Atlanta GA 30303-3309


WF CRD SVC                                             Wells Fargo Bank, N.A.                               Wells Fargo Bank, N.A.
3201 N 4TH AVE                                         Attn: Default Document Processing                    Wells Fargo Card Services
SIOUX FALLS, SD 57104-0700                             N9286-01Y, 1000 Blue Gentian Road                    PO Box 10438, MAC F8235-02F
                                                       Eagan, MN 55121-7700                                 Des Moines, IA 50306-0438


Wells Fargo Home Morgage                               Nancy J. Whaley
PO Box 1629                                            Nancy J. Whaley, Standing Ch. 13 Trustee
Minneapolis, MN 55440-1629                             303 Peachtree Center Avenue
                                                       Suite 120, Suntrust Garden Plaza
                                                       Atlanta, GA 30303-1216



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Citizens Bank NA                                       Georgia Department of Revenue
480 JEFFERSON BLVD                                     1800 Century Boulevard
WARWICK, RI 02886                                      Suite 17200
                                                       Atlanta, GA 30345




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)FreedomRoad Financial c/o Wayfinder BK, LL          (u)Wells Fargo Bank N.A.                             End of Label Matrix
PO Box 64090                                                                                                Mailable recipients   37
Tucson, AZ 85728-4090                                                                                       Bypassed recipients    2
                                                                                                            Total                 39
